In accordance with the provisions of Article III, Section 3.5 of the bylaws of the Rhode Island Bar Association, the Rhode Island Bar Association petitioned this court that certain attorneys be suspended from the practice of law for ■failure to pay dues as required.
We, therefore, ordered certain attorneys to appear before us on Thursday, June 30, 1977, at 9:30 a.m., to show cause why they should not be suspended for failure to pay dues.
We have been advised by the Association that all but two of the lawyers, previously notified, have now paid their dues. *955Accordingly, S. Michael Slater and Benjamin A. Smith are hereby suspended for failure to pay dues.
Daniel Murray, for petitioner.
Such suspension means that S. Michael Slater and Benjamin A. Smith shall not engage in the practice of law in this State nor be employed by a person, firm or corporation engaged in the practice of law in this State until the dues have been paid in full and we have acted favorably on a petition for reinstatement.